Name: Council Directive 80/502/EEC of 6 May 1980 amending Directive 74/63/EEC on the fixing of maximum permitted levels for undesirable substances and products in feedingstuffs
 Type: Directive
 Subject Matter: consumption;  agricultural activity
 Date Published: 1980-05-20

 Avis juridique important|31980L0502Council Directive 80/502/EEC of 6 May 1980 amending Directive 74/63/EEC on the fixing of maximum permitted levels for undesirable substances and products in feedingstuffs Official Journal L 124 , 20/05/1980 P. 0017 - 0018 Greek special edition: Chapter 03 Volume 28 P. 0164 Spanish special edition: Chapter 03 Volume 18 P. 0012 Portuguese special edition Chapter 03 Volume 18 P. 0012 Finnish special edition: Chapter 3 Volume 12 P. 0028 Swedish special edition: Chapter 3 Volume 12 P. 0028 COUNCIL DIRECTIVE of 6 May 1980 amending Directive 74/63/EEC on the fixing of maximum permitted levels for undesirable substances and products in feedingstuffs (80/502/EEC) THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, and in particular Articles 43 and 100 thereof, Having regard to the proposal from the Commission (1), Having regard to the opinion of the European Parliament (2), Having regard to the opinion of the Economic and Social Committee (3), Whereas in order to implement Council Directive 74/63/EEC of 17 December 1973 on the fixing of maximum permitted levels for undesirable substances and products in feedingstuffs (4), as last amended by Directive 76/934/EEC (5), it appears necessary to complete the definition of technical terms to which this Directive refers; Whereas it should be specified that the Directive is without prejudice to any provisions that may be taken concerning micro-organisms in feedingstuffs; Whereas it is justifiable to grant Member States the possibility of derogating from the maximum permitted levels in the case of fodder which is produced and used on the same agricultural holding, provided that neither animal nor human health can suffer harm thereby, HAS ADOPTED THIS DIRECTIVE: Article 1 Directive 74/63/EEC shall be amended as follows: 1. The following subparagraph shall be added to Article 1 (2): "(d) micro-organisms in feedingstuffs." 2. In the German text of Article 2 (b) the words "ohne Be- und Verarbeitung" shall be replaced by the words "im jeweils gegebenen Zustand". 3. The following subparagraphs shall be added to Article 2: " (f) Animals : animals belonging to species normally nourished and kept or consumed by man; (g) Pet animals : animals belonging to species normally nourished and kept but not consumed by man, except animals bred for fur production; (h) Compound feedingstuffs : organic or inorganic substances in mixtures, whether or not containing additives, for oral animal feeding in the form of complete feedingstuffs or complementary feedingstuffs." (1)OJ No C 197, 18.8.1977, p. 3. (2)OJ No C 63, 13.3.1978, p. 53. (3)OJ No C 84, 8.4.1978, p. 4. (4)OJ No L 38, 11.2.1974, p. 31. (5)OJ No L 364, 31.12.1976, p. 4. 4. The following paragraph shall be added to Article 3: "3. Member States may authorize the maximum permitted levels provided for in the Annex in respect of feedingstuffs to be exceeded in the case of fodder which is produced and used in the same state on the same agricultural holding, where this is necessary for particular local reasons. The Member States concerned shall ensure that neither animal nor human health can suffer harm thereby." Article 2 The Member States shall bring into force, on 1 July 1981, the laws, regulations and administrative provisions necessary to comply with this Directive. They shall forthwith inform the Commission thereof. Article 3 This Directive is addressed to the Member States. Done at Brussels, 6 May 1980. For the Council The President G. MARCORA